July 24, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                              KENNETH HILL, Appellant

NO. 14-10-00862-CV                          V.

RICHARD TRINCI, DOMINTO CARRILLO, JACKIE DENT, WARNER LUMPKINS,
          LEE WILLIAMS, and KANDICE WOODARD Appellees
                  ________________________________

       This cause, an appeal from a judgment dismissing appellant’s suit signed August
9, 2010, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Kenneth Hill, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.